United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Merrifield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-62
Issued: April 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 12, 2013 appellant filed a timely appeal of an April 8, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her request
for reconsideration. As more than 180 days elapsed from the issuance of the most recent merit
decision of December 10, 2012, to the filing of this appeal pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to
review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant timely requested an oral argument before the Board. By letter dated
December 13, 2013, the Clerk of the Board requested that appellant submit the issues to be argued, as well as the
reasons why oral argument was necessary and advised that oral arguments were only held in Washington, DC.
Appellant was asked to confirm her request for oral argument. She did not respond to this request. Accordingly, the
Board in its discretion has proceeded to adjudicate the appeal as submitted on the record.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant argued the merits of her case.
FACTUAL HISTORY
On April 20, 2011 appellant, then a 50-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained an emotional condition due to factors of
her federal employment, including a heated exchange with her supervisor on March 29, 2011.
By decision dated April 30, 2012, OWCP found that appellant failed to establish a
compensable factor of employment. It denied the claim on the basis that the evidence was not
sufficient to establish that she was injured in the performance of duty.
Appellant requested an oral hearing before an OWCP hearing representative, which was
held on September 25, 2012.
By decision dated December 10, 2012, OWCP’s hearing representative affirmed the
April 30, 2012 decision.
On March 6, 2013 appellant requested reconsideration. She submitted a March 8, 2013
report from Dr. Michael J. Papantones, Ph.D a licensed clinical psychologist, who advised that
her anxiety was due to the treatment she sustained in her job at the employing establishment.
By decision dated April 8, 2013, OWCP denied appellant’s request for reconsideration of
the merits. It found that she did not submit pertinent new and relevant evidence or show that
OWCP erroneously applied or interpreted a point of law not previously considered.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right. It vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.3 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).4
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and

3

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

See Annette Louise, 54 ECAB 783, 789-90 (2003).

2

pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
In support of her March 6, 2013 reconsideration request, appellant submitted a March 8,
2013 report from Dr. Papantones, who indicated that her anxiety was due to the mistreatment she
experienced at her job. The Board finds that the submission of this report did not require
reopening her case for merit review. It was medical in nature and not relevant to whether
appellant established a compensable factor of employment. Therefore, the report does not
constitute relevant and pertinent new evidence and is not sufficient to require OWCP to reopen
her claim for consideration of the merits.
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law or advanced a relevant legal argument not previously
considered by OWCP, nor did she submit any relevant and pertinent new evidence not
previously considered. The Board finds that she did not meet any of the necessary requirements
and is not entitled to further merit review.8
On appeal, appellant argues the merits of her case.
jurisdiction over the merits of the case.

The Board notes that it lacks

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

See L.H., 59 ECAB 253 (2007).

3

ORDER
IT IS HEREBY ORDERED THAT the April 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 17, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

